                      Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 1 of 6

Pro Se 2(Rev, 12/16)Complaini and Request for Injunction
                                                                                                                             FILED
                                                                                                                  IJ.F.              COURT
                                         United States District Court
                                                                       for tlie                                   r,..        22 ."1 iO: 72
                                                           Southern District of Georgia
                                                                                                                  CLEHK
                                                                   Civil Division                                 SO. Dice. OK CA.


                                                                                  Case No.
                                                                                             (to befiled in by the Clerk's Office)
                    Lord James Christopher

                               Plainlijf(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotft in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                   -V-


   Giynn County, Glynn County Sheriff's Department,
     Glynn County Superior Court, Jackie Johnson,
    Anthony L. Harris, E. Neal Jump, Glynn County
            Assistant District Attorney(unknown)
                             Defendant(s)
(IVr/te thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotft in the space above, please
 write "see attached" in the space and attach an additional page
 with thefull list ofnames.)



                                     COMPLAINT AND REQUEST FOR INJUNCTION


 I.         The Parties to This Complaint
            A.        The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                  Name                               Lord James Christopher
                                  Street Address                     128 Edgewater Trail

                                  City and County                    Canton, Cherokee County

                                  State and Zip Code                 Georgia 30115

                                  Telephone Number                   973.573.9922

                                  E-mail Address                     lordjchristopher@gmail.com


            B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person'sjob or title (ifknown). Attach additional pages if needed.
                                                                                                                                     Page 1 of 6
                     Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 2 of 6

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                    Defendant No. 1

                               Name                         GIvnn County
                               Job or Title (ifknown)       Municipality
                               Street Address               W. Harold Pate Building, 1725 Reynolds Street, Suite 302
                               City and County              Brunswick, Glynn County
                               State and Zip Code           Georgia 31520
                               Telephone Number             912-554-7401

                               E-mail Address (ifknown)     n/a



                     Defendant No.2

                               Name                         Glynn County Sheriffs Department
                                Job or Title (ifknown)      Public Service
                                Street Address              100 Sulphur Springs
                                City and County             Brunswick, Glynn County
                                State and Zip Code          Georgia 31520
                                Telephone Number             912-554-7600

                                E-mail Address (ifknown)    n/a



                      Defendant No.3

                                Name                        Glynn County Superior Court
                                Job or Title (ifknown)      Judicial Branch of Municipality
                                Street Address              701 H Street #103

                                City and County             Brunswick. GIvnn County
                                State and Zip Code          Georgia 31520
                                Telephone Number            912-554-7272

                                E-mail Address (ifknown)    n/a



                      Defendant No.4

                                Name                         see attachment 1

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)



                                                                                                                       Page 2of 6
                     Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 3 of 6

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction

n.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two lypes ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C.§ 1331,a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C.§ 1332,a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship case. In a
           diversity ofcitizenship case, no defendant may be a citizen ofthe same State as any plaintiff.
           What is the basis for federal courtjurisdiction? (check all that apply)
                 0FederaI question                                 [H Diversity ofcitizenship

           Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes,federal treaties, and/or provisions ofthe United States Constitution that
                      are at issue in this case.



                      See attachment 2

           B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The PlaintifG[s)

                                           Ifthe plaintiff is an individual
                                           The plaintiff, (name) nM                                             ' ^ citizen ofthe
                                           State of(name) n/a                                              •

                                           Ifthe plaintiff is a corporation
                                           The plaintiff, (name)                                                  » incorporated
                                           under the laws ofthe State of(name) n/a
                                           and has its principal place of business in the State of(name)
                                            n/a                                             •

                                 (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                                 same informationfor each additionalplaintiff.)

                       2.        The Defendant(s)

                                 a.         Ifthe defendant is an individual
                                            The defendant, (name) nla                                            ' ^ citizen of
                                            the State of(name) n/a                                             • Or is a citizen of
                                            (foreign nation) p/g


                                                                                                                               Page 3 of 6
                      Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 4 of 6

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction




                                         Ifthe defendant is a corporation
                                         The defendant, (name) p,/g                                       > is incorporated under
                                         the laws ofthe State of(name)                                              ,and has its
                                          principal place of business in the State of(name) p/g
                                          Or is incorporated under the laws of(foreign nation) n/g
                                          and has its principal place of business in (name) p/a

                               (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                               The Amount in Controversy

                                The amount in controversy-the amount the plaintiffclaims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):



                                 n/a




 m.        Statement of Claim

           Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the injunction or other reliefsought. State how each defendant
           was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
           including the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each
           claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
            needed.


            A.        Where did the events giving rise to your claim(s)occur?




                      See attachment 3




            B.         What date and approximate time did the events giving rise to your claim(s)occur?



                       See attachment 3




                                                                                                                           Page 4 of 6
                      Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 5 of 6

Pro Se 2(Rev. 12/16)Complaint and Request for Injunction

                     What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                     See attachment 3




IV.        Irreparable Injury

           Explain why monetary damages at a later time would not adequately compensate you for the injuries you
           sustained, are sustaining, or will sustain as a result ofthe events described above,or why such compensation
           could not be measured.

          This court recognizes constitutional rights violations as irreparable harm. As stated above in the facts of this
          matter Plaintiff is currently suffering multiple constitutional rights violations. 4th. 5th, 6th, 8th, and 14th
          amendments that Plaintiff has the constitutionai right to enjoy are being violated by the Defendants. Plaintiff
          seeks immediate stay of prosecution as preliminary injunctlve relief and the complaint stricken/dismissed, bar of
          prosecution, and/or any other remedy available to this court and that this court seems fair and just as permanent
          injunctlve relief. Also, Plaintiff requests preliminary injunctlve relief to demand the Defendants to provide all
          records pertaining to case number CR-1800318. This evidence is vital in proving the material facts associated
          with this complaint. Plaintiff understands the factors weighed in the evaluation of whether injunctlve relief should
          Issue. Plaintiff prays that this court will recognize that the scale for injunctlve relief weighs heavily in Plaintiffs
          favor.



 V.        Relief


           State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the vwongs alleged are continuing at the present time. Include
           the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
            punitive or exemplary damages claimed,the amounts, and the reasons you claim you are entitled to actual or
          (?)!^^(}ecla?a1§n^li^^^                 and omissions described herein violated Plaintiff's rights under the constitution and
          laws of the United States. (2). Immediate stay of prosecution as preliminary injunctlve relief as well as to demand
          the Defendants to provide ail records pertaining to case number CR-1800318.(3). Plaintiff seeks permanent
           injunctlve relief to have complaint stricken/dismissed, bar of prosecution, and/or any other remedy available to
          this court and that this court seems fair and just in case number CR-1800318. (4). Compensatory damages of
          $216,750.00 for loss of wages stemming from defamation, $216,750.00 as pain and suffering stemming from
          cruel and unusual punishment due to excessive and oppressive restraint on liberty, $2,500.00 for Plaintiffs
           expenses in dealing with Defendants and case number CR-1800318 (traveling expenses, bond, etc.). (5).
           $433,500.00 for punitive damages stemming from the combined violation of Plaintiffs constitutional rights by all
           Defendants involved. (6). A trial by jury on all matters triable by jury. (7). Plaintiffs costs in this suit (8).
            Any additional relief this court deems just, proper, and equitable.




                                                                                                                               Page 5 of 6
                      Case 2:19-cv-00130-LGW-BWC Document 1 Filed 10/22/19 Page 6 of 6

Pro Se 2(Rev. 12/16)Complaint and Requestfor Injunction



VI.       Certification and Closing

          Under Federal Rule ofCivil Procedure 11, by signing below,I certify to the best of my knowledge, information,
          and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
          nonfnvolous argument for extending, modifying,or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
          requirements of Rule 11.

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:           [Q/fl/

                     Signature ofPlaintiff
                     Printed Name ofPlaintiff                               [/

           B.         For Attorneys


                      Date ofsigning:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number                          n/a
                      Name ofLaw Firm                     n/a
                      Street Address                      n/a
                      State and Zip Code                  n/a
                      Telephone Number                    n/a
                      E-mail Address                      n/a




                                                                                                                        Page 6 of 6
